         Case 2:20-cr-00233-RBS Document 42 Filed 08/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :          CRIMINAL CASE
                                                          NO. 20-233
              v.                                          (20-MJ-01002)
                                               :
LORE ELISABETH BLUMENTHAL
          Defendant.
                                               :


                                           ORDER


       AND NOW, this 20th day of August 2020, upon consideration of Defendant’s Appeal of

the Magistrate's Detention Order (ECF No, 7) the evidence adduced at each hearing, the

supplemental evidence produced by the Defendant, and the government’s Response in

Opposition thereto (ECF No. 9), it is hereby ORDERED that the Detention Order entered by

United States Magistrate Judge Marilyn Heffley on June 19, 2020 is AFFIRMED in accordance

with this Court’s accompanying Findings of Fact and Conclusions of Law.


                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II   J.
